Citation Nr: 1013443	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had honorable, active military service from 
January 1967 to January 1970.  He also later served from 
September 1976 to March 1978 but received an other than 
honorable discharge.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted the Veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from May 5, 2004, the date of receipt of his claim.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the Veteran's 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

A more recent December 2007 RO decision during the pendency 
of the appeal increased the initial rating for the PTSD from 
30 to 50 percent retroactively effective from April 30, 2004, 
the date of receipt of the Veteran's informal claim via fax.  
He continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

In support of his claim, the Veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board Hearing.  Shortly after the conclusion of that hearing, 
the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).



In other testimony during that hearing, the Veteran indicated 
that in the past year he had participated in a mental health 
treatment program called the Wellness Recovery Action Plan 
(WRAP) at a facility in Palo Alto, California.  
His representative said they would try and obtain and submit 
the records of this treatment for consideration in this 
appeal because they might show the PTSD was worse than rated.  
But later, after a preliminary review of the record on 
appeal, the Board discovered these additional treatment 
records were not on file, and it did not appear the 
representative or the Veteran had obtained and submitted them 
either.  Thus, since they were potentially relevant to the 
claim for a higher rating, the Board concluded that further 
attempts needed to be made to obtain these additional 
records. 38 C.F.R. § 3.159(c) (2009).  The Board therefore, 
in January 2009, remanded the claim to the RO via the Appeals 
Management Center (AMC).

The Veteran subsequently clarified in a February 2009 
statement in support of claim (VA Form 21-4138) that he had 
not actually participated in the WRAP program, instead, had 
practiced this discipline with his mentor - also noting they 
both worked at a mental health clinic in Stockton.  He went 
on to note that he had reported to his care providers at the 
VA that he had suicidal thoughts, and that if the Board were 
to get his records from his doctor visits - including from 
his Hepatitis C doctor, they would confirm this (referring to 
the suicidal thoughts) and show he also takes medications.  
Lastly, he clarified that, although he had not been written 
up at work, he gets transferred to another team every 12-18 
months, presumably because of his worsening PTSD.

After receiving an additional statement in support of claim 
(VA Form 21-4138) in April 2009 from an acquaintance of the 
Veteran, C. R., and VA Form 21-4142 authorizing VA to obtain 
relevant treatment records dated since June 2000 from 
San Joaquin County Behavioral Services in Stockton, the AMC 
contacted this facility to try and obtain these additional 
treatment records.  But this facility responded in September 
2009 that no records were located there concerning 
the Veteran, so the AMC when ahead and readjucated the claim 
in a February 2010 supplemental statement of the case (SSOC).  
After continuing to deny the claim, and giving the Veteran 
and his representative time to submit additional evidence 
and/or argument in response to that SSOC, the AMC returned 
the file to the Board for further appellate consideration of 
the claim.


FINDING OF FACT

The symptoms associated with the Veteran's PTSD include 
suicidal thoughts, and he has occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent initial rating 
for the PTSD, and the Veteran has indicated that receiving a 
higher rating to this 70-percent level will satisfy his 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code 9411 (2009); AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted to the extent 
the Veteran requested, regardless.  See, e.g., 
38 C.F.R. § 20.1102 (2009) (harmless error).



II.  Entitlement to an Initial Rating Higher than 50 Percent 
for PTSD

Since, as already alluded to, the Veteran's claim arises from 
his disagreement with the initial rating assigned following 
the granting of service connection, some additional 
discussion of the Fenderson case is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the 
Court noted the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been service connected.  
In the former situation, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the current level of 
disability is of primary importance.  In the Fenderson 
scenario, however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

As already explained, the Veteran initially received a 30 
percent rating for his PTSD with an initial retroactive 
effective date of May 5, 2004, the date of receipt of his 
formal claim.  But during the pendency of this appeal the RO 
increased the rating to 50 percent with an even earlier 
retroactive effective date of April 30, 2004, the date of 
receipt of his informal claim via fax.  He since has 
continued to appeal, requesting an even higher rating.  But 
while testifying during his November 2008 hearing, he 
indicated that if he was to receive an even higher 70 percent 
rating, this would satisfy his appeal.  See the transcript of 
his hearing testimony at p. 9.  See also AB, 6 Vet. App. at 
38-39, indicating it is permissible for him to limit his 
appeal to for a rating at a certain level.  And the Board 
finds that the evidence supports assigning this higher 70 
percent rating for his PTSD.

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's existing 50 percent rating for his psychiatric 
disorder is under Diagnostic Code 9411, for PTSD.  38 C.F.R. 
§ 4.130.  As provided by the VA Schedule for Rating 
Disabilities, a 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

An even higher 70 percent rating - which, as mentioned, the 
Veteran believes best approximates the severity of his PTSD 
- requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  But use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. 
§ 4.130.  In determining whether the Veteran meets the 
criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

According to his a private treatment record from Dr. M.B, the 
Veteran was first diagnosed with PTSD in May 2004.  He 
complained of nightmares, chronic anxiety, exacerbated in 
social settings, and avoidance of social situations.  Dr. 
M.B. stated the Veteran had been suffering from PTSD for more 
than 35 years, and had never been treated.  Dr. M.B. did not 
assign a GAF score.  

The report of an August 2004 VA compensation examination for 
PTSD described the Veteran as a cooperative gentleman, neatly 
and casually dressed.  During the mental status examination, 
the examiner observed the Veteran appeared to be mildly 
anxious, but that his affect was controlled and appropriate.  
He said he suffers from flashbacks and re-experiences 
traumatic events.  Importantly, he was also described as 
hypervigilant and showing persistent symptoms of increased 
arousal and an associated startle response.  The examiner 
indicated the Veteran suffers from chronic, mild PTSD.  The 
GAF score was 60.  

The most recent VA compensation examination was conducted in 
September 2006.  At that time, the Veteran's chief complaints 
were anger, depression, getting along with others, and 
disruption of sleep patterns.  He also reported recurrent 
nightmares approximately once a month, flashbacks, avoidance 
efforts, diminished interest or participation in significant 
activities, chronic outbursts of anger, exaggerated startle 
reflex, and reports of depression.  He was employed full time 
when he had that evaluation.  The mental status examination 
revealed he as appropriately dressed.  There was no 
inappropriate behavior; he had fair eye contact; and there 
were no hallucinations, although he reported hearing voices.  
There also were no then current suicidal or homicidal 
ideations, but he admitted to problems with is memory.  The 
VA examiner assigned a GAF score of 45 because it was 
determined the Veteran also suffers from depression that is 
"intricately tied to his PTSD."

According to the DSM-IV, a GAF score of 45 indicates the 
Veteran has serious symptoms or serious impairment in his 
social or occupational functioning.

VA treatment records subsequently dated from March to 
September 2007 do not show much variation in the severity of 
the Veteran's PTSD.  In March 2007, he was described as 
exhibiting adequate grooming and hygiene, while appearing 
relaxed and non-agitated.  His speech was at a normal rate 
and his mood was described as mildly dysthymic.  He also 
denied any suicidal or homicidal ideations or plans, 
and there was no evidence of psychosis.  His GAF score was 
55.



Similarly, in June 2007, the Veteran was described as engaged 
in the session, appearing relaxed and in a non-agitated 
state, not having suicidal or homicidal ideations, intentions 
or plans, and not having indications of psychosis.  
His GAF score was even higher, 60.

According to the DSM-IV, GAF scores in the 55-60 range 
indicate only relatively moderate symptoms or moderate 
difficulty in social or occupational functioning.

The RO considered all this evidence when readjudicating the 
Veteran's claim for a higher initial rating in December 2007.  
And the RO determined this evidence, on the whole, warranted 
increasing the rating for his PTSD from 30 to 50 percent.

During and since his more recent November 2008 Travel Board 
Hearing, however, the Veteran submitted additional VA 
outpatient treatment records that date from February 2008 (so 
after that RO decision in December 2007).  These additional 
records show the Veteran reported experiencing suicidal 
ideations on a rather regular basis.  The VA treating 
physician also described him as having "severe psychiatric 
problems."  August 2008 VA treatment records show he 
admitted to suicidal ideations every six to eight months, but 
lacked intent.

In still other testimony during his November 2008 hearing, 
the Veteran indicated he also experiences other relevant 
symptoms resulting in confrontations with his supervisors and 
staff members at work, frequent reprimands at work, 
unprovoked feelings of anger, hearing voices, and recurrent 
suicidal ideations every six to eight months.  He also 
testified that he does not have good relationships with all 
of his children, although he is trying to make them better.  
Lastly, he stated that he saw a Vietnamese person with a limp 
and thought it was a soldier he fought during Vietnam.  



As further support for the claim, an acquaintance of the 
Veteran, C.R., submitted a supporting lay statement in April 
2009 attesting to her having witnessed him experiencing a 
litany of PTSD-related symptoms - including, in particular, 
difficulty sleeping at night, volatile mood swings, 
hallucinations (hearing voices and talking to himself), and 
avoidance of large crowds (making it difficult for them to go 
out on the town).

The symptoms listed in the Rating Schedule for the higher 70 
percent rating include occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, DC 
9411.

The Veteran's depression has been linked to his PTSD, so the 
social and occupational impairment from the depression is 
part and parcel of the PTSD and, thus, one of the relevant 
considerations in determining whether he is entitled to the  
higher 70 percent rating.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  The 
medical and other records also show he has the extent and 
severity of other symptoms required to support assigning this 
higher rating - such as the suicidal ideations, albeit 
admittedly with no active plan or intent.  Nevertheless, he 
need not have all of the symptoms listed in the 
Rating Schedule for a 70 percent rating to receive this 
rating, so long as this rating, on the whole, best reflects 
the overall severity of his PTSD.  See again 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the symptoms described in both the VA treatment 
records and VA compensation examination reports are highly 
probative, competent medical evidence that the Veteran's 
mental health state more closely approximates the criteria 
for a higher 70 percent disability rating, so this higher 
rating must be assigned, especially resolving all reasonable 
doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.  Aside from the 
fact that he has expressly indicated that receiving this 
higher 70 percent rating will satisfy his appeal, he has not 
shown a greater severity of PTSD symptoms at any time since 
the effective date of the grant of service connection so as 
to, in turn, warrant staging this rating.  Fenderson, 
12 Vet. App. at 125, 26.

Extra-Schedular Consideration

There also is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2009).  
See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds no evidence that the Veteran's PTSD has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by the current schedular rating, now 70 
percent.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated this, noting the disability rating, itself, is 
recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, 
on an outpatient basis, not as an inpatient, much less a 
frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent rating for the PTSD is granted, subject 
to the statutes and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


